          Case 1:19-cr-00238-EGS Document 4 Filed 08/28/19 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                              :
                                                      :
                                                      :
              v.                                      :       CR. NO. 19-238(GMH)(EGS)
                                                      :
LAMAR MALLORY,                                        :
                                                      :
                    Defendant.                        :

   GOVERNMENT=S MEMORANDUM IN SUPPORT OF PRE-TRIAL DETENTION

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this memorandum in support of its oral motion that

the defendant be detained pending trial pursuant to 18 U.S.C. § 3142 (d)(1)(A)(ii), and 18 U.S.C.

§ 3142 (f)(2)(A) of the federal bail statute. The government requests that the following points and

authorities, as well as any other facts, arguments and authorities presented at the detention hearing,

be considered in the Court’s determination regarding pre-trial detention.

                                           Introduction

       Lamar Mallory, a twenty eight year old male with several prior convictions that include a

felony drug offense, a felony firearm offense, and an Attempt Robbery offense, has been charged

by Indictment with one count of Escape from Custody, in violation of Title 18 U.S.C. § 751 (a).

The defendant’s indictment indicating a finding of probable cause that he knowingly escaped from

the custody of the Bureau of Prisons, coupled with his prior convictions, support the government’s

contention that the defendant should be held without bond pending trial.

                         Procedural History and Applicable Authority

       At the initial appearance on August 26, 2019, the government orally moved for detention

pending trial pursuant to 18 U.S.C. § 3142 (d)(1)(A)(ii), and 18 U.S.C. § 3142 (f)(2)(A) of the
           Case 1:19-cr-00238-EGS Document 4 Filed 08/28/19 Page 2 of 7



federal bail statute, which was granted by the Court. The Court set a detention hearing for

Thursday, August 29, 2019.

         The government contends that the defendant is a serious flight risk as well as a danger to

the community. The government must establish by preponderance of the evidence that a defendant

poses a risk of flight. United States v. Vortis, 785 F.2d 327, 328-29 (D.C. Cir. 1986). And must

establish by clear and convincing evidence that a defendant is a danger to the community. United

States v. Peralta, 849 F.2d 625, 626 (D.C. Cir. 1988). In an indicted case at a detention hearing,

the government may proffer evidence. United States v. Smith, 79 F.3d 1208, 1209-10 (D.C. Cir.

1996).

         There are four factors under Section 3142(g) that the Court should consider and weigh in

determining whether to detain the defendant pending trial: (1) the nature and circumstances of the

offense charged; (2) the weight of the evidence against the defendant; (3) his history and

characteristics; and (4) the nature and seriousness of the danger to any person or the community

that would be posed by his release. See 18 U.S.C. ' 3142(g). A review and understanding of the

facts and circumstances in this case causes the government to ask the Court to conclude that there

is no condition or combination of conditions that would assure the appearance of the defendant as

required or the safety of the community. Therefore, Mr. Mallory should be detained. See 18 U.S.C.

' 3142(e)(1).

                      Nature and Circumstances of the Offenses Charged

         On March 27, 2018, Mr. Mallory was convicted of Unlawful Possession of a Firearm (Prior

Conviction) and Possession With Intent to Distribute a Controlled Substance (Cocaine) in

Washington, D.C. For these offenses, the defendant was sentenced by a D.C. Superior Court


                                                 2
          Case 1:19-cr-00238-EGS Document 4 Filed 08/28/19 Page 3 of 7



Judge to twenty four (24) months of imprisonment, and sixteen (16) months of imprisonment,

respectively, followed by three (3) years and five (5) years of supervised release, respectively. As

part of the defendant’s sentence, he was allowed to complete the remainder of his sentence at the

Residential Reentry Center in Washington, D.C. (Hope Village, Inc., 2840 Langston Place, S.E.,

Washington, D.C.).

       On or about June 6, 2019, the defendant started his halfway house placement at Hope

Village. On June 20, 2019, at approximately 9:30 P.M., Mr. Mallory left Hope Village with all of

his belongings and did not return to Hope Village, prompting location inquiry phone calls to be

made by Hope Village staff. Calls were made by Hope Village staff to local hospitals and central

cell block to no avail. The defendant had no emergency contact person listed. Therefore, Mallory

was placed on escape status. Mr. Mallory never returned to Hope Village, and until his arrest on

or about August 24, 2019, his whereabouts were unknown to authorities. On July 12, 2019, the

grand jury indicted the defendant on one count of Escape.

       As set forth fully above, the first factor, the nature and circumstances of the offense

charged, clearly weighs in favor of detention. Here, a grand jury found probable cause to believe

that Mr. Mallory escaped from the custody of the Bureau of Prisons. The nature of this offense

weighs heavily in favor of detention.

                        Weight of the Evidence Against the Defendant

       The second factor to be considered, the weight of the evidence, also clearly weighs in favor

of detention. The evidence against Mr. Mallory is quite strong. As set forth above, Mr. Mallory

knowingly and willingly absconded from the Hope Village Reentry Center, as prohibited by the

terms of residency at the facility. There is no question that the defendant knew about the rules and


                                                 3
          Case 1:19-cr-00238-EGS Document 4 Filed 08/28/19 Page 4 of 7



requirements related to his residency because he signed documentation memorializing his

understanding on Bureau of Prisons Form A0291, as well as the required Conditions of Furlough

form. Additionally, according to staff members at the facility, Mr. Mallory left with all of his

belongings and never returned, a clear indication that he did not intend to return. Mr. Mallory was

then placed on escape status. The defendant remained in escape status for a considerable amount

of time before law enforcement apprehended him.

                            Mr. Mallory’ History and Characteristics

       The third factor, the history and characteristics of the person, similarly weighs in favor of

the detention. Mr. Mallory has several prior convictions to include:

              Unlawful Possession of a Firearm (Washington, D.C. 2018)

              Possession with Intent to Distribute Controlled Substance (Cocaine) (Washington,

               D.C. 2018)

              Attempted Operating After Revocation (Washington, D.C. 2018)

              Destruction of Property Less Than $1000 (Washington, D.C. 2011)

              Theft Second Degree (Washington, D.C. 2011)

              Unlawful Entry of a Motor Vehicle (Washington, D.C. 2011)

              Attempt Robbery (Washington, D.C. 2010)

       The defendant was serving a sentence in the Unlawful Possession of a Firearm (Prior

Conviction) and Possession With Intent to Distribute a Controlled Substance (Cocaine) cases at

the time that he escaped from custody. Those convictions constituted his second and third felony

offenses. Additionally, numerous bench warrants have been issued for Mr. Mallory in relation to

his other cases. According to the Pretrial Services Report dated August 26, 2019, Mr. Mallory has


                                                4
          Case 1:19-cr-00238-EGS Document 4 Filed 08/28/19 Page 5 of 7



tested positive in the last 30 days for Cocaine and Synthetic Cannabinoids. In the defendant’s only

prior period of Supervised Probation, his supervision was revoked. The defendant’s history has

clearly demonstrated that he is very unlikely to refrain from engaging in criminal conduct. The

defendant should not be released.

                                    Danger to the Community

       The fourth factor, the nature and seriousness of the danger to any person or the community

posed by the defendant’s release, also weighs in favor of detention. Though the charged offense

here is Escape from Custody, the government notes that the defendant has a long history of

criminal offenses. His three felonies are a gun possession conviction, a possession with intent to

distribute offense, and an attempt robbery offense. Additionally, the defendant has convictions for

theft and destruction of property. In order to protect the community and assure his appearance at

future court proceedings, the defendant should be held without bond pending trial.

  There is No Condition or Combination of Conditions that Would Ensure Mr. Mallory’
                 Compliance with Court-Ordered Release Conditions

       The defendant’s criminal history and instant arrest warrant pre-trial detention. The

government’s evidence strongly supports the argument that Mr. Mallory will continually

circumvent the Court’s efforts to reasonably control his behavior through conditions of release and

keep the community safe.




                                                5
          Case 1:19-cr-00238-EGS Document 4 Filed 08/28/19 Page 6 of 7



                                               Conclusion

       The Court should grant the government=s motion to detain Mr. Mallory pending trial

because he has demonstrated that his appearance cannot be assured at future court proceedings and

that he presents a danger to the community.

                                                    Respectfully submitted,

                                                    JESSIE K. LIU
                                                    UNITED STATES ATTORNEY
                                                    D.C. Bar No. 472-845

                                              By:           /s/
                                                    MERVIN A. BOURNE, JR.
                                                    D.C. Bar No. 490175
                                                    Assistant United States Attorney
                                                    555 Fourth Street, N.W., Fourth Floor
                                                    Washington, D.C. 20530
                                                    Telephone: (202) 252-6979
                                                    E-mail: Mervin.Bourne@usdoj.gov




                                                6
          Case 1:19-cr-00238-EGS Document 4 Filed 08/28/19 Page 7 of 7



                                CERTIFICATE OF SERVICE

        I, Mervin A. Bourne, Jr., certify that, on August 28, 2019, the government filed a copy of
the foregoing Memorandum in Support of Pre-Trial Detention on the Electronic Case Filing
(“ECF”) system and served a copy on counsel for Mr. Mallory, Carlos Vanegas, Esquire, through
the ECF.

                                                         /s/
                                                    Mervin A. Bourne, Jr.
                                                    Assistant United States Attorney




                                                7
